Order, Supreme Court, Bronx County (Callahan, J.), dated September 25, 1981 denying defendants’ motion to open the default and vacate the order for inquest and judgment entered thereon, is unanimously reversed,- on the law and the facts, without costs, and the matter is remanded to Special Term for an evidentiary hearing as to whether defendants were properly served with original process in this matter and for further proceedings consequent on that determination. There is a substantial issue of fact, which cannot be determined on the affidavits, whether defendants were ever properly served with the summons. The affidavits also include a sufficient showing of a meritorious defense for the purpose of this motion. Concur — Kupferman, J. P., Ross, Carro, Silverman and Asch, JJ.